EXHIBIT 10.2

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated as of October 31, 2019, by and between Firetainment, Inc.,
a corporation organized under the laws of the State of Florida (hereafter
referred to as "Employer") and William Shawn Clark, an individual (hereafter
referred to as "Employee").

 

In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the parties hereto agree as follows:

 

1. Employment.

 

(a) Employer hereby agrees to employ Employee, and Employee agrees to serve as
an employee of Employer or as an employee of one or more of its subsidiaries,
during the Period of Employment, as defined in Section 2, in such executive
capacity as is set forth herein. During the Period of Employment, Employee also
agrees to serve as Chairman of the Board of Directors of Employer, as well as a
member of any committee of the Board of Directors of the Employer to which
Employee may be elected or appointed. Employer agrees to take the steps
necessary to facilitate the election of Employee to the Board of Directors of
Employer as soon as possible after the execution of this Agreement. At its
meeting held on the 31st day of October, 2019, the Board of Directors of
Employer re-elected Employee to the posts of President and Chief Executive
Officer of Employer effective as of the date of this Agreement. It is the
intention of the Board of Directors to reelect Employee to such positions during
the balance of the Period of Employment.

 

(b) If after the annual meeting of the Board of Directors of Employer or at any
time thereafter during the Period of Employment, the Board of Directors fails,
without Employee's consent, to elect or reelect Employee as President and Chief
Executive of Employer and as a Director of Employer, or removes Employee from
such offices or directorship, or if at any time during the Period of Employment,
Employee shall fail to be vested by the Board of Directors of Employer with the
power and authority of President and Chief Executive Officer of Employer or
Employee shall lose any significant duties or responsibilities attending such
offices, Employee shall have the right by written notice to Employer to
terminate his services hereunder, effective as of the last day of the month of
receipt of such notice, in which event the Period of Employment, as hereinafter
defined, shall so terminate on such last day of the month; such termination
under such circumstances shall be deemed pursuant to paragraph (a) of Section 6
hereof as a termination by Employer other than for material breach or just cause
with all of the consequences which flow from such termination.

 



 - 1 -

  



 

2. Period of Employment.

 

The "Period of Employment" shall be the period commencing on the 1st day of
November, 2019 and ending on the 31st day of October, 2024, and the period of
any extensions thereof in accordance with the further provisions of this
Section. The Period of Employment shall be extended automatically without
further action by either party for successive one-year periods, not to exceed
ten (10) such periods, beginning on the 1st day of November, in the year 2024,
and ending on the 31st day of October in the year 2029, unless either party
shall have served written notice in accordance with the provisions of Section 10
hereof upon the other party not less than sixty (60) days prior to the 31st day
of October in the year 2024, of its or his intention that the Period of
Employment under this Agreement shall terminate.

 

3. Duties During the Period of Employment.

 

Employee shall devote his attention and best efforts to the affairs of Employer
and its subsidiaries during the Period of Employment, provided, however, that
Employee may engage in other activities, such as activities involving
charitable, educational, religious and similar types of organizations, speaking
engagements, membership on the Board of Directors of other organizations (as
Employer may from time to time agree to), and similar type activities to the
extent that such other activities do not inhibit or prohibit the performance of
his duties under this Agreement, or conflict in any material way with the
business of Employer and its subsidiaries.

 

4. Current Cash Compensation.

 

(a) Base Annual Salary. Employer will pay to Employee during the Period of
Employment commencing on the 1st day of November, 2019 a base annual salary of
$100,000.00 payable in substantially equal bi-weekly installments during each
calendar year, or portion thereof, of the Period of Employment. It is agreed
that Employee will receive a minimum 10% increase in base salary every year
thereafter during the Period of Employment ending on the 31st day of October,
2024; provided, however, it is agreed between the parties that the Employer
shall review annually, and in light of such review may, in the discretion of the
Board of Directors, increase further such base annual salary taking into account
Employee's then responsibilities, increase in the cost of living, increases in
compensation of other executives of Employer and its subsidiaries, increases in
salaries of executives of other corporations, performance by Employee, and other
pertinent factors.

 

(b) Bonus. During the Period of Employment, Employer, in its sole discretion,
will ward Employee an annual bonus based on his performance and other factors;
provided, however, that Employer will pay Employee a minimum annual bonus in
respect of his services for each calendar year of $25,000.00. If the Period of
Employment should terminate other than at the end of a calendar year, Employer
will pay Employee as his last bonus a minimum of that portion of $25,000.00
prorated over the number of complete months of service during the last calendar
year of service; provided, however, that the minimum bonus for 2024 shall be
$25,000.00 regardless of whether the Period of Employment shall terminate during
2024. While not being legally required to pay any bonus in excess of the minimum
bonus, Employer agrees to take into account, in determining the amount of the
annual bonus, the factors described in paragraph (a) hereof. The bonus in
respect of any calendar year shall be paid on or before the 15th day of March of
the succeeding calendar year.

 



 - 2 -

  



 

5. Other Employee Benefits.

 

(a) Vacation and Sick Leave. Employee shall be entitled to 6 weeks paid annual
vacation and to reasonable sick and personal leave.

 

(b) Regular Reimbursed Business Expenses. Employer shall reimburse Employee for
all expenses and disbursements reasonably incurred by Employee in the
performance of his duties during the Period of Employment, and such other
facilities or services as Employer and Employee may, from time to time, agree
are reimbursable.

 

(c) Life Insurance. During the Period of Employment, Employer shall procure and
pay all premiums on a term life insurance policy, effective the date of this
Agreement, with a face value of at least $1,000,000.00 (less the amount of group
term insurance, if any, provided under an insurance plan maintained by the
Employer for its employees generally) for the benefit of a beneficiary
designated by Employee.

 

(d) Employer's Benefit Plans or Arrangements. In addition to the cash
compensation provided for in Section 4 hereof, Employee, subject to meeting
eligibility provision and to the provisions of this Agreement, shall be entitled
to participate in all employee benefit plans of Employer, as presently in effect
or as they may be modified or added to by the Employer from time to time,
including the 2019 Incentive Stock Option Plan.

 

(e) Permanent Disability.

 

If during the Period of Employment, Employee shall become permanently disabled,
Employer shall pay Employee $100,000 for each year (and additional fractional
portion thereof) from the date of disability to the 31st day of October, 2024,
less any amounts paid or payable to Employee under any long-term disability plan
or pension plan maintained by the Employee pursuant to this paragraph shall be
paid in substantially equal monthly installments.

 

For the purposes of this paragraph (1) and this Agreement, "permanent
disability" means inability to perform the services of President and Chief
Executive Officer of the Employer required hereunder due to physical or mental
disability which continues for one hundred eighty (180) consecutive days in any
period of twelve (12) months, and "date of disability" means the day following
the close of such 180-day period. Evidence of such disability shall be certified
by a physician acceptable to both Employer and Employee. Evidence of such
disability, as so certified, shall be conclusive notwithstanding that a
disability policy, or clause in an insurance policy, covering Employee shall
contain a different definition of "permanent disability." If Employer and
Employee cannot agree on such a physician, or if Employee feels that he is able
to perform his duties hereunder, the question of whether Employee is
"permanently disabled," within the meaning of this Agreement, shall be submitted
to a panel of three (3) impartial and reputable physicians, one selected by
Employer, one selected by Employee and the third to be selected by the then
president of the Medical Society for Orange County, State of Florida. The
panel's determination of Employee's ability so to perform shall be binding on
the parties hereto.

 

For purposes of this Agreement, the Period of Employment will be deemed to
terminate on the day immediately preceding the date of disability.

 



 - 3 -

  



 

6. Termination.

 

(a) Termination by Employer other than for Material Breach of Just Cause;
Voluntary Terminations. If Employer should terminate the Period of Employment
for other than material breach or just cause, as herein defined, or if Employee
should voluntarily terminate the Period of Employment pursuant to paragraph (b)
of Section 1 or due to a breach of this Agreement by Employer, in addition to
all other benefits payable as provided for hereunder, Employer shall forthwith
pay to Employee in one lump sum the amounts otherwise payable to Employee
pursuant to paragraphs (a) and (b) of Section 4. Finally, the restrictions on
the shares of restricted stock will lapse immediately, and such shares will
become non-forfeitable. The foregoing provisions are subject to the proviso that
if the Period of Employment should terminate on or after the 31st day of March,
2018, the payments and other benefits received pursuant to this paragraph
including shares of restricted stock with respect to which the restrictions have
already lapsed and shares of such stock with respect to which such restrictions
lapse by virtue of this paragraph, but excluding any dividends with respect to
shares of such restricted stock and the value of any stock option granted
pursuant to paragraph (b) of Section 5.

 

"Material breach" and "just cause" shall mean willful misconduct in following
the legitimate directions of the Board of Directors'; excessive absenteeism not
related to illness, sick leave or vacations, but only after notice from the
Board of Directors followed by a repetition of such excessive absenteeism; or
continuous conflicts of interest after notice in writing from the Board of
Directors.

 

(b) Resignation by Employee. If during the Period of Employment, Employee shall
exercise his right of termination under paragraph (b) of Section 1, he shall
resign voluntarily as Director and as an employee of Employer upon the notice
set forth in such paragraph (b).

 

8. Nondisclosure.

 

Employee shall not, at any time during or following the Period of Employment,
disclose, use, transfer or sell, except in the course of employment with
Employer, any confidential information or proprietary data of Employer and its
subsidiaries so long as such information or proprietary data remains
confidential and has not been disclosed or is not otherwise in the public
domain.

 

9. Notices.

 

All notices under this Agreement shall be in writing and shall be deemed
effective when delivered in person (in the Employer's case, to its Secretary) or
thirty-six (36) hours after deposit thereof in the United States mails, postage
prepaid, for delivery as registered or certified mail -- addressed, in the case
of Employee, to the Employee's residential address, and in the case of Employer,
to its corporate headquarters, attention of the Secretary, or to such other
address as Employee or Employer may designate in writing at any time or from
time to time to the other party. In lieu of personal notice or notice by deposit
in the United States mail, a party may give notice by telegram or telex.

 

10. Representations and Warranties of Employer.

 

Employer represents and warrants that the execution of this Agreement has been
duly authorized by resolution of its Board of Directors, and that this Agreement
constitutes a valid and binding obligation of Employer in accordance with its
terms.

 

11. Miscellaneous.

 

This Agreement constitutes the entire understanding between Employer and
Employee relating to employment of Employee by Employer and its subsidiaries and
supersedes and cancels all prior written and oral agreements and understandings
with respect to the subject matter of this Agreement. This Agreement may be
amended but only by a subsequent written agreement of the parties. This
Agreement shall be binding upon and shall inure to the benefit of Employee, his
heirs, executors, administrators and beneficiaries and to the benefit of
Employer and its successors.

 



 - 4 -

  



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and day first above written.

 



 

FIRETAINMENT, INC.

    By:

 

 

  Its:     

 

 

 

 

 

 

SIGNATURE OF EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

NAME OF EMPLOYEE

 



 

 



- 5 -



 